UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number000-52506 ESP RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 98-0440762 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 9595 Six Pines Drive Suite 6305 The Woodlands, Texas 77380 (Address of principal executive offices) (Zip Code) (337) 706-7056 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non- accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company.) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 151,080,249 common shares issued and outstanding as of May 10, 2013. PART I - FINANCIAL INFORMATION ITEM 1. – FINANCIAL STATEMENTS It is the opinion of management that the interim financial statements for the quarter ended March 31, 2013 included all adjustments necessary in order to ensure that the interim financial statements are not misleading. ESP Resources, Inc. Condensed Consolidated Balance Sheets (Unaudited) March 31, December 31, (Unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Restricted cash Accounts receivable, net Inventories Prepaid expenses Total current assets Property and equipment, net of accumulated depreciation of $1,568,986 and$1,329,724, respectively Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable $ $ Factoring payable Accrued expenses Due to related parties Guarantee liability Current matutities of Convertible debentures, net of debt discount Short-term debt Current maturities of long-term debt Current portion of capital lease obligation Derivative liability Total current liabilities Long-term debt (less current maturities) Long-term Convertible debentures, net of debt discount - Capital lease obligations (less current maturities) Contingent consideration payable for acquisition of Turf Deferred lease cost Total liabilities STOCKHOLDERS' EQUITY (DEFICIT) Common stock - $0.001 par value, 350,000,000 shares authorized, 151,580,249 and 150,830,249 shares issued and outstanding as of March 31, 2013 and December 31, 2012, respectively Preferred stock - $0.001 par value, 10,000,000 shares authorized in 2011, zero outstanding - - Additional paid-in capital Subscription receivable ) ) Accumulated deficit ) ) Total stockholders' equity (deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 2 ESP Resources, Inc. Condensed Consolidated Statements of Operations For the three months ended March 31, 2013 and 2012 (Unaudited) March 31, SALES, NET $ $ COST OF GOODS SOLD GROSS PROFIT General and administrative Depreciation and amortization (Gain) Loss on disposal of assets - LOSS FROM OPERATIONS ) ) OTHER INCOME (EXPENSE) Interest expense ) ) Factoring fees ) ) Amortization of debt discount ) ) Other income, net Interest income 9 21 Change in derivative liability Total other expense ) ) NET LOSS $ ) $ ) NET LOSS PER SHARE (basic and diluted) $ ) $ ) WEIGHTED AVERAGE SHARES OUTSTANDING The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 ESP Resources, Inc. Condensed Statement of Stockholders’ Equity For thethree months ended March 31, 2013 (Unaudited) Common stock Subscription Accumulated Number Par Value APIC Receivable Deficit Total Balance, December 31, 2012 ) ) ) Stock based compensation - Net loss - ) ) Balance March 31, 2013 $ $ $ ) $ ) $ ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 ESP Resources, Inc. Condensed Consolidated Statements of Cash Flow For thethree months ended March 31, 2013 and 2012 (Unaudited) March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used for operating activities: Amortization of debt discount (Gain) Loss on disposal of assets - Depreciation and amortization, net disposals Bad debt expense Stock and warrant based compensation Change in derivative liability ) - Changes in operating assets and liabilities: Accounts receivable ) ) Inventory ) Prepaid expenses Other assets ) Accounts payable Accrued expenses ) Accrued expense to related parties ) ) CASHPROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES Restricted cash ) Purchase of fixed assets ) ) CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES Borrowing on debt - Repayment of long term debt ) ) Repayment of capital leases ) ) Repayment of short-term debt ) - Net factoring advances ) Proceeds from sales of units in private placement, net - CASH USED IN FINANCING ACTIVITIES ) ) NET INCREASE IN CASH CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ Supplemental Disclosures of Cash Flow Information Cash paid for interest and factoring cost $ $ Non-cash investing and financing transactions: Notes issued for purchase of property and equipment $ $ Debt discount on shares issued with convertible debt - Stock issued for accounts payable conversion - Value of capitalize lease issued - The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 ESP Resources, Inc. Notes to Unaudited Condensed Consolidated Financial Statements March 31, 2013 Note 1 – Basis of Presentation, Nature of Operations and Significant Accounting Policies Basis of Presentation ESP Resources, Inc. (“ESP Resources”, and collectively with its subsidiaries, “we, “our” or the “Company”) was incorporated in the State of Nevada on October 27, 2004. The accompanying consolidated financial statements include the accounts of ESP Resources, Inc. and its wholly owned subsidiaries, ESP Petrochemicals, Inc. of Louisiana (“ESP Petrochemicals”), ESP Ventures, Inc. of Delaware (“ESP Ventures”), ESP Corporation, S.A., a Panamanian corporation (“ESP Corporation”) and ESP Payroll Services, Inc. of Nevada (“ESP Payroll”). On July 11, 2012 the Company formed two partially owned subsidiaries in Delaware, ESP Advanced Technologies, Inc., and ESP Facility & Pipeline Services, Inc. On December 19, 2012 the Company formed a partially owned subsidiary in Nevada, IEM, Inc. On September 7, 2011, the Company became a 49% partner in a new entity, ESP Marketing, LLC. The Company management will direct the operations of the business and the Company will receive 80% of the profits. On July 11, 2012 the Company became a 60% partner in a new entity ESP Facility and Pipeline Services, Inc. The Company management will direct the operations of the business and the Company will receive 60% of the profits. All significant inter-company balances and transactions have been eliminated in the consolidation. The consolidated financial statements of the Company have been prepared in accordance with generally accepted accounting principles in the United States of America. Any reference herein to “ESP Resources”, the “Company”, “we”, “our” or “us” is intended to mean ESP Resources, Inc. including the subsidiaries indicated above, unless otherwise indicated. Nature of the Business The Company’s current business through its subsidiary ESP Petrochemicals Inc. sells and blends chemicals for use in the oil and gas industry to customers primarily located in the Gulf of Mexico and Gulf States region. ESP Resources previously was in the business of acquisition and exploration of oil and gas properties in North and South America. ESP Delaware, which was incorporated in Delaware in November, 2006, was formed as a holding company for ESP Petrochemicals, Inc. On June 15, 2007, ESP Delaware acquired all of the stock of ESP Petrochemicals, Inc. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Principles of consolidation The consolidated financial statements include the accounts of ESP Resources and its wholly-owned and partially owned subsidiaries for the three month period ended March 31, 2013 and the twelve months ended December 31, 2012. All significant inter-company transactions and balances have been eliminated in consolidation. 6 Restricted Cash Under the terms of the Factoring payable, the Company may obtain advances up to 100 percent of eligible accounts receivable, subject to a 0.75 percent per 15 days factoring fee, with ten percent held in a restricted cash reserve account, which is released to the Company upon payment of the receivable. Accounts Receivable and Allowance for Doubtful Accounts The Company generally does not require collateral, and the majority of its trade receivables are unsecured. The carrying amount for accounts receivable approximates fair value. Accounts receivable consisted of the following as of March 31, 2013 and December 31, 2012: As of March 31, As of December31, Trade receivables $ $ Less: Allowance for doubtful accounts ) ) Net accounts receivable $ $ Accounts receivable are periodically evaluated for collectability based on past credit history with clients. Provisions for losses on accounts receivable are determined on the basis of loss experience, known and inherent risk in the account balance and current economic conditions. Inventory Inventory represents raw and blended chemicals and other items valued at the lower of cost or market with cost determined using the first-in first-out method, and with market defined as the lower of replacement cost or realizable value. As of March 31, 2013 and December 31, 2012, inventory consisted of the following: As of March 31, As of December31, Raw materials $ $ Finished goods Total inventory $ $ Fair Value Measurements The valuation of our embedded derivatives and warrant derivatives are determined primarily by the multinomial distribution (Lattice) model. An embedded derivative is a derivative instrument that is embedded within another contract, which under the convertible note (the host contract) includes the right to convert the note by the holder, certain default redemption right premiums and a change of control premium (payable in cash if a fundamental change occurs). In accordance with Accounting Standards Codification ("ASC") 815 “Accounting for Derivative Instruments and Hedging Activities”, as amended, these embedded derivatives are marked-to-market each reporting period, with a corresponding non-cash gain or loss charged to the current period. A warrant derivative liability is also determined in accordance with ASC 815. Based on ASC 815, warrants which are determined to be classified as derivative liabilities are marked-to-market each reporting period, with a corresponding non-cash gain or loss charged to the current period. The practical effect of this has been that when our stock price increases so does our derivative liability and resulting in a non-cash loss charge that reduces our earnings and earnings per share. When our stock price declines, we record a non-cash gain, increasing our earnings and earnings per share. As such, fair value is a market-based measurement that should be determined based on assumptions that market participants would use in pricing an asset or liability. As a basis for considering such assumptions, there exists a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value as follows: 7 ● Level 1 - unadjusted quoted prices in active markets for identical assets or liabilities that the Company has the ability to access as of the measurement date. ● Level 2 - inputs other than quoted prices included within Level 1 that are directly observable for the asset or liability or indirectly observable through corroboration with observable market data. ● Level 3 - unobservable inputs for the asset or liability only used when there is little, if any, market activity for the asset or liability at the measurement date. This hierarchy requires the Company to use observable market data, when available, and to minimize the use of unobservable inputs when determining fair value. To determine the fair value of our embedded derivatives, management evaluates assumptions regarding the probability of certain future events. Other factors used to determine fair value include our period end stock price, historical stock volatility, risk free interest rate and derivative term. The fair value recorded for the derivative liability varies from period to period. This variability may result in the actual derivative liability for a period either above or below the estimates recorded on our consolidated financial statements, resulting in significant fluctuations in other income (expense) because of the corresponding non-cash gain or loss recorded. The following table sets forth by level within the fair value hierarchy our financial assets and liabilities that were accounted for at fair value on a recurring basis as of March 31, 2013. Carrying Value at Fair Value Measurement at March 31, 2013 March 31, 2013 Level 1 Level 2 Level 3 Liabilities: Derivative convertible debt liability $ $ - $ - $ Derivative warrant liability $ $ - $ - $ Total derivative liability $ $ - $ - $ Concentration The Company has three major customers that together account for 47% of accounts receivable at March 31, 2013 and 59% of the total revenues earned for the period ended March 31, 2013. Accounts receivable Revenue Customer A 24 % 17 % Customer B 13 % 21 % Customer C 10 % 21 % 47 % 59 % The Company has two vendors that accounted for 36% and 18% of purchases for the three months ended March 31, 2013. The Company has three major customers that together account for 53% of accounts receivable at March 31, 2012 and 73% of the total revenues earned for the period ended March 31, 2012. Accounts receivable Revenue Customer A 24 % 20 % Customer B 22 % 27 % Customer C 7 % 26 % 53 % 73 % 8 The Company has two vendors that accounted for 61% and 16% purchases for the three months ended March 31, 2012. Reclassification Certain accounts in the prior period were reclassified to conform to the current period financial statements presentation. Note 2 – Going Concern At March 31, 2013, the Company had cash and cash equivalents of $202,344 and deficit working capital of $3,681,201. The Company believes that its existing capital resources may not be adequate to enable it to execute its business plan. These conditions raise substantial doubt as to the Company’s ability to continue as a going concern. The Company estimates that it will require additional cash resources during 2013 based on its current operating plan and condition. The Company expects cash flows from operating activities to improve, primarily as a result of an increase in revenue and a decrease in certain operating expenses, although there can be no assurance thereof. The accompanying consolidated financial statements do not include any adjustments that might be necessary should we be unable to continue as a going concern. If we fail to generate positive cash flow or obtain additional financing, when required, we may have to modify, delay, or abandon some or all of our business and expansion plans. Note 3 – Factoring Payable On May 24, 2011, ESP Petrochemicals entered into an accounts receivable financing agreement with Crestmark Commercial Capital Leading, LLC (“Crestmark”) with an initial term of six months and renewing semi-annually thereafter. The agreement is in the subsequent renewal period. The Company may obtain advances up to 90 percent of eligible accounts receivable, subject to a 0.75 percent per 15 days factoring fee, with 10% held in a reserve account, which is released to the Company upon payment of the receivable. The agreement is subject to a master note, which limits borrowing to $2,000,000. The master note is payable upon demand, or if no demand is paid, with monthly payments of interest at 1.5%. All outstanding principal plus accrued unpaid interest is due on maturity of the note or when the related invoice is collected. The master note is secured by all inventory, accounts, general intangibles, and equipment of the Company. On March 2, 2012, Crestmark increased the borrowing limit to $3,000,000. On August 1, 2012, Crestmark increased the borrowing limit to $4,000,000. The total borrowing under the agreement at March 31, 2013 and December 31, 2012 was $1,593,928 and $1,315,931, respectively, with $166,384 and $136,358, respectively, held in restricted cash in the consolidated balance sheets. Note 4 – Property and equipment Property and equipment includes the following at March 31, 2013 and December 31, 2012: As of March 31, As of December 31, Plant, property and equipment $ $ Vehicles Equipment under capital lease Office furniture and equipment Less: accumulated depreciation ) ) Net property and equipment $ $ Depreciation expense was $239,262 and $151,580 for the three month period ended March 31, 2013 and 2012, respectively. 9 Note 5- Long Term Debt Long term debt consisted of the following at March 31, 2013 and December 31, 2012: As of March 31, As of December 31, Note payable dated January 1, 2010.The note bears interest at 12.00 per annum and is payable in installments of $150, maturing January 2013. The note is secured by equipment. $
